Title: James Madison to Chester Bailey, 20 December 1826
From: Madison, James
To: Bailey, Chester


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                December 20. 1826
                            
                        
                        $600I promise to pay to Chester Bailey or order, on or before the first day of July one thousand eight hundred
                            and twenty eight, six hundred dollars with interest thereon from October 23. 1826, in discharge of a note of that date and
                            for that amount, from J. Payne Todd to the said C. Bailey, and by his endorsement, assigned to me.
                        
                            
                                James Madison
                            
                        
                    